Exhibit 10.1

 

FORM OF CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is effective as of
[                         , 20    ] (the “Effective Date”), by and between Fluor
Corporation, a Delaware corporation (the “Company”) and [NAME] (“Executive”).

 

SECTION 1:  DEFINITIONS

 

All terms defined in this Section 1 will, throughout this Agreement, have the
meanings given herein:

 

(a)                                  “Affiliate” means any company controlled
by, controlling or under common control with the Company within the meaning of
section 414 of the Code.

 

(b)                                 “Annual Incentive Plan” means the Company’s
incentive plan pursuant to which annual incentives are granted, including any
successor plan thereto.

 

(c)                                  “Board” means the board of directors of the
Company.

 

(d)                                 “Base Salary” means on the date of
determination, the annual base salary then in effect for Executive (but not less
than the highest annual base salary paid to Executive during any of the three
(3) years immediately preceding the date of Executive’s Qualifying Termination).

 

(e)                                  “Bonus” means the annual incentive amount
payable to Executive, if any, under the Annual Incentive Plan.

 

(f)                                    “Cause” means Executive’s (i) fraud,
(ii) conviction of a felony, (iii) material failure or refusal to perform
Executive’s job duties in accordance with Company policies, or (iv) a material
violation of Company policy that causes substantial harm to the Company or its
Subsidiaries.

 

Executive will not be deemed to have been terminated for Cause unless and until
there has been delivered to Executive written notice that Executive has engaged
in conduct constituting Cause.  The determination of Cause will be made by
[*]1.  If Executive receives written notice that he or she has engaged in
conduct constituting Cause, Executive will be given the opportunity to be heard
(either in person or in writing) as mutually agreed to by Executive and [*]2 for
the purpose of considering whether Cause exists.  If it is determined either at
or following such hearing that Cause exists, Executive will be notified in
writing of such determination within five (5) business days of the hearing.  If
Executive disagrees with such determination, Executive may file a claim
contesting such determination with any court of competent jurisdiction or
pursuant to Section 21 within thirty (30) days after Executive’s receipt of such
written determination that Cause exists.

 

--------------------------------------------------------------------------------

1  The Compensation Committee will make such determination with respect to the
Chief Executive Officer and any Section 16(b) Officer; and it is expected that
the Executive’s immediate supervisor will make the determination for any other
Executive to which this Agreement is extended.

 

2  Insert individual or entity responsible for determination of Cause.

 

--------------------------------------------------------------------------------


 

(g)                                 “Change in Control” means any of any of the
following events:

 

(i)                                     25% Ownership Change: any “person” or
group (as defined in section 3(a)(9) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and as modified in section 13(d) and 14(d) of the
Exchange Act), together with their affiliates and associates (both as defined in
Rule 12b-2 under the Exchange Act) other than (A) the Company or any of its
Subsidiaries, (B) any employee benefit plan of the Company or any of its
Subsidiaries, or the trustee or other fiduciary holding securities under any
such employee benefit plan, (C) a company owned, directly or indirectly, by
shareholders of the Company in substantially the same proportions as their
ownership of the Company or (D) an underwriter temporarily holding securities
pursuant to an offering of such securities becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, through one
single transaction or group of related transactions, of more than twenty-five
percent (25%) of either (1) the then-outstanding shares of common stock of the
Company or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of the
Board; provided, however, that such a twenty-five percent (25%) ownership change
will not be deemed to have occurred in the event that the shareholders of the
Company on the date of such ownership change continue to own at least
seventy-five percent (75%) of the equity and the combined voting power of any
holding company of which the Company becomes a wholly-owned direct or indirect
subsidiary following such ownership change; or

 

(ii)                                  Board Majority Change:  as the result of
any cash tender or exchange offer, merger or other business combination or
transaction, including a transaction described in Section 1(g)(i), (iii) or
(iv) of this Agreement, or any combination of the foregoing transactions (a
“Transaction”), individuals who as of the date that is ninety (90) days
preceding the date of the Transaction, constitute the members of the Board (the
“Incumbent  Directors”) cease for any reason other than due to (A) death or
(B) disability or mandatory retirement, as determined in accordance with
applicable Company personnel policies, to constitute at least a majority of the
members of the Board, provided that any director who was nominated for election
or was elected with the approval of at least a majority of the members of the
Board who are at the time Incumbent Directors will be considered an Incumbent
Director unless such individual’s initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

 

(iii)                               Merger or Acquisition: the Company will have
merged into or consolidated with another corporation, or merged another
corporation into the Company, on a basis whereby less than fifty percent (50%)
of the total voting power of the surviving corporation is represented by shares
held by stockholders of the Company immediately prior to such merger or
consolidation; or

 

(iv)                              Asset Disposition:  the consummation of a sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition if the holders of the voting securities
of the Company outstanding immediately prior thereto hold securities immediately
thereafter which represent more than a

 

2

--------------------------------------------------------------------------------


 

majority of the combined voting power of the voting securities of the acquirer,
or parent of the acquirer, of such assets.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(i)                                     “Company” means Fluor Corporation, a
Delaware corporation, and any successor thereto which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(j)                                     “Compensation” means the greater of
(a) the sum of Executive’s Base Salary plus Target Bonus determined immediately
prior to the date on which a Change in Control occurs, or (b) the sum of
Executive’s Base Salary plus Target Bonus determined immediately prior to the
date of the Qualifying Termination.

 

(k)                                  “Compensation Committee” means the
Organization and Compensation Committee of the Board.

 

(l)                                     “Equity Plan” means any
equity-compensation plan maintained by the Company or a Subsidiary under which
Executive received equity-based awards, such as stock options, restricted stock
units, performance units or restricted stock.

 

(m)                               “Good Reason” means any one or more of the
following events:

 

(i)                                     a material diminution of Executive’s
aggregate compensation (including, without limitation, Base Salary, annual bonus
opportunity, and equity incentive compensation opportunities);

 

(ii)                                  a material diminution of Executive’s
authority, duties or responsibilities;3

 

(iii)                               a material diminution in the authority,
duties or responsibilities of the supervisor to whom Executive is required to
report;4

 

(iv)                              a material diminution of the budget over which
Executive retains authority;

 

(v)                                 any other action or inaction that
constitutes a material breach by the Company of the agreement under which
Executive provides services (e.g., failure of successor to assume this Agreement
or breach of same);

 

provided, however, that no later than sixty (60) days after learning of the
action (or inaction) described herein as the basis for a termination of
employment for Good Reason, Executive must advise the Company in writing that
the action (or inaction) constitutes grounds for a termination of his or her
employment for Good Reason, in

 

--------------------------------------------------------------------------------

3  For persons other than the Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer and Chief Legal Officer, the language will read as
follows:  “a material diminution of Executive’s authority, duties or
responsibilities; provided, however, that an event that causes Executive to have
an additional layer of reporting but does not otherwise affect Executive’s
position shall not be considered a material diminution of Executive’s authority,
duties or responsibilities for purposes of this definition.”

 

4  To be included only for the Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer and Chief Legal Officer.

 

3

--------------------------------------------------------------------------------


 

which event the Company will have thirty (30) days to correct such action (or
inaction) (the “Cure Period”) and if such action (or inaction) is timely
corrected within the Cure Period, then Executive will not be entitled to
terminate his or her employment for Good Reason as a result of such action (or
inaction). If such action or inaction is not timely corrected within the Cure
Period, then Executive will be entitled to terminate his or her employment for
Good Reason at any time within the one-hundred and twenty (120) day period
following expiration of the Cure Period.

 

(n)                                 “IRS” means the Internal Revenue Service.

 

(o)                                 “Qualifying Termination” means any
termination of Executive’s employment with the Company or any Affiliate that is
a “Separation from Service” (within the meaning of section 409A of the Code and
Treasury Regulation § 1.409A-1(h)(3) (or any successor regulations or guidance
thereto)) that occurs within two (2) years after the date upon which a Change in
Control occurs by reason of (a) Executive’s involuntary termination of
employment without Cause or (b) Executive’s resignation from employment for Good
Reason.

 

(p)                                 “Subsidiary” means any entity in which the
Company, directly or indirectly, possesses 50% or more of the total combined
voting power of all classes of its stock.

 

(q)                                 “Target Bonus” means Executive’s target
incentive award opportunity under the Annual Incentive Plan in effect for the
year with respect to which the target bonus amount is being determined or, if no
such plan is then in effect, for the last year in which such a plan was in
effect.

 

(r)                                    “Waiver and Release” means a legal
document, substantially in the form attached hereto as Attachment A, in which
Executive, in exchange for severance benefits described in Section 2, among
other things, releases the Company, its Subsidiaries and their Affiliates, their
respective directors, officers, employees and agents, and their respective
employee benefit plans and the fiduciaries and agents of said plans from
liability and damages in any way related to Executive’s employment with or
separation from the Company.

 

(s)                                  “Welfare Benefit Coverage” means each of
the group medical, dental and vision benefit coverages provided by the Company
in which Executive and Executive’s eligible dependents, if any, are
participating immediately preceding the date of Executive’s Qualifying
Termination.

 

SECTION 2:  SEVERANCE BENEFITS

 

If Executive experiences a Qualifying Termination, then, subject to the Waiver
and Release requirement in Section 2(i) below, Executive will be entitled to
receive, as additional compensation for services rendered to the Company
(including its Subsidiaries and Affiliates), the following severance benefits:

 

(a)                                  Cash Severance Amount:  A lump sum cash
payment in an amount equal to Executive’s Compensation multiplied by [*]5,
subject to applicable withholding for income

 

--------------------------------------------------------------------------------

5  This amount will be three (3) for the Chief Executive Officer and either two
(2) or one (1) for other persons to whom the Agreement is extended, as
determined by management (referred to herein as the “Severance Multiplier”).

 

4

--------------------------------------------------------------------------------


 

and employment taxes.  Such cash severance payment will be paid on the sixtieth
(60th) day following Executive’s Qualifying Termination, but only if the Waiver
and Release described in Section 2(i) has been timely executed and returned and
the Waiver and Release Revocation Period has expired.

 

(b)                                 Accrued Obligations:  Executive will be
entitled to payment of all accrued Base Salary, accrued time off and any other
accrued and unpaid obligations as of the date of the Qualifying Termination. 
Such accrued obligations will be paid in a lump sum, subject to applicable
withholding for income and employment taxes, as soon as practicable following
the date of Executive’s Qualifying Termination in accordance with the Company’s
normal payroll policies and practices.

 

(c)                                  Pro-Rated Earned Bonus:  Unless the
provisions of Section 3 (regarding the successor’s failure to assume the Annual
Incentive Plan) apply, Executive will be entitled to payment of the Bonus earned
in accordance with the terms of the Annual Incentive Plan as acted on by the
Compensation Committee during the Company’s fiscal year of the Qualifying
Termination.  Such Bonus will be pro rated as a fraction of twelve (12) for full
months worked by Executive for the Company during such fiscal year and will be
paid to Executive, at the time and in the same manner specified in the Annual
Incentive Plan.

 

(d)                                 Welfare Benefit Coverage:  Executive will be
entitled to continued Welfare Benefit Coverage on the same basis as similarly
situated active executives of the Company for Executive and his or her eligible
dependents for a period of [*]6 year[s].  Executive and his or her covered
dependents, if any, will be required to pay on an after-tax basis that portion
of the premium cost paid by similarly situated executives for active employee
coverage to retain such coverages and the Company paid portion of the premium
for such coverages will be imputed as income and reported as wages to
Executive.  In all other respects Executive and his or her dependents will be
treated the same as other participants under the terms of such plans.  The
Welfare Benefit Coverage provided to Executive and his or her dependents
pursuant to this Section 2(d) will be in addition to any continued coverage
Executive and such dependents are entitled to elect under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and Executive
and such dependents will be provided with notice of their COBRA rights, if any,
at the end of the [*]7 year period specified in this Section 2(d).

 

(e)                                  Outplacement:  Executive will be entitled
to reimbursement of any expenses reasonably incurred by Executive during the
twelve (12) month period following Executive’s Qualifying Termination for
outplacement services in an amount equal to the lesser of ten percent (10%) of
his or her Base Salary or twenty-five thousand dollars ($25,000).  Reimbursement
of such expenses will be made upon Executive’s substantiation of such
outplacement expenses; provided, however, that in no event will reimbursement be
made later than March 15 of the year following the year in which Executive
incurs the substantiated expenses.

 

(f)                                    Payment of Legal Expenses.  Executive
will be entitled to reimbursement of any legal expenses reasonably incurred by
Executive in order to obtain benefits under this

 

--------------------------------------------------------------------------------

6  Insert the applicable Severance Multiplier.

 

7  Insert the applicable Severance Multiplier.

 

5

--------------------------------------------------------------------------------


 

Agreement; provided, that, the payment of such expenses is subject to an
arms-length, bona fide dispute as to Executive’s right to such benefits.  Such
reimbursements will be made on a regular, periodic basis upon Executive’s
substantiation of such legal expenses; provided, however, that in no event will
reimbursement be made later than March 15 of the year following the year in
which Executive incurs the expenses unless Executive is a “Specified Employee”
within the meaning of section 409A of the Code and it is determined that
reimbursement of such expenses is being made by reason of Executive’s
“Separation from Service” (within the meaning of section 409A of the Code and
Treasury Regulation § 1.409A-1(h)(3) (or any successor regulations or guidance
thereto) in which case reimbursement of such expenses will not be made before
the day that is six (6) months and one (1) day following Executive’s Separation
from Service.  The amount of legal expenses eligible for reimbursement under
this Section 2(f) during a taxable year may not affect the legal expenses
eligible for reimbursement in any other taxable year and the right to
reimbursement under this Section 2(f) is not subject to liquidation or exchange
for another benefit.

 

The pendency of a claim by the Company that a claim or defense of Executive is
frivolous or otherwise lacking merit will not excuse the Company from making
periodic payments of legal expenses pursuant to this Section 2(f) until a final
determination is made regarding the validity of Executive’s claim. In the event
that a final determination is made that a claim asserted by Executive was
frivolous, the portion of such expenses incurred by Executive as a result of
such frivolous claim will become Executive’s sole responsibility and any funds
advanced by the Company will be repaid to the Company.  Any failure by the
Company to satisfy any of its obligations under this Section 2(f) will not limit
the rights of Executive hereunder.  Subject to the foregoing, Executive will
have the status of a general unsecured creditor of the Company and will have no
right to, or security interest in, any assets of the Company or any Subsidiary
or Affiliate.

 

(g)                                 Equity Compensation Adjustments.  Unless the
provisions of Section 3 (regarding the successor’s failure to assume the Equity
Plan) apply, upon a Qualifying Termination, (i) any equity-based compensation
awards, other than performance-based equity awards, granted to Executive by the
Company under an Equity Plan prior to such termination that are outstanding
will, to the extent that the terms of the Equity Plan and its associated award
agreements do not provide for the immediate vesting, exercisability and/or
settlement of such awards, become fully vested and exercisable or settled,
subject to the requirements of section 409A of the Code to the extent
applicable, and (ii) any performance-based equity awards will, to the extent the
applicable performance criteria are met, be earned on a pro rata basis based on
the number of full months worked by Executive for the Company during the
applicable performance period and the number of months in the applicable
performance period and will be settled at the time and in the same manner
specified in the Equity Plan.  Executive will not be entitled to any new-equity
based compensation awards following the date of his or her Qualifying
Termination.

 

(h)                                 Retention Awards.  Unless the provisions of
Section 3 apply (regarding the successor’s failure to assume the retention
awards), upon a Qualifying Termination any outstanding retention awards granted
to Executive which are outstanding will become immediately vested and settled
pursuant to their terms, subject to the requirements of section 409A of the
Code, to the extent applicable.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Waiver and Release Requirement.  Payment
of the benefits under this Section 2 is subject to Executive’s timely execution
and return of the Waiver and Release to the Company, without subsequent
revocation during the seven (7)-day period following such execution date (the
“Waiver and Release Revocation Period”), as provided in this Section 2(i). 
Executive will have fifty (50) days following (i) his or her Qualifying
Termination date to consider, execute and return the Waiver and Release to the
Company and will then have the right to revoke the Waiver and Release during the
Waiver and Release Revocation Period.  If Executive fails to timely execute and
return the Waiver and Release to the Company or revokes such Waiver and Release
during the Waiver and Release Revocation Period, then Executive will forfeit,
and will not be entitled to, any of the benefits described in this Section 2
(other than the amounts described in Section 2(b)).

 

(j)                                     Rabbi Trust Funding Obligation.  Within
five (5) business days following the occurrence of a Change in Control, the
Company must contribute to a domestic rabbi trust an amount sufficient to fully
fund the cash severance amount and outplacement benefits accrued as of the date
of the Change in Control pursuant to this Section 2; provided, however, that the
trust will not be funded if the funding thereof would result in taxable income
to Executive by reason of section 409A(b) of the Code; and provided, further, in
no event will any trust assets at any time be located or transferred outside of
the United States, within the meaning of section 409A(b) of the Code. Such
funding obligation will remain in effect for the two (2) year period following
such Change in Control, such that any increase in such amounts by reason of any
increase in Executive’s Compensation will be funded within five (5) business
days following the end of the calendar quarter in which such increase in
Compensation occurs.

 

SECTION 3:  TARGET BONUS PAYMENT, RETENTION AWARDS AND EQUITY CASHOUT

 

In the event that the successor to the Company does not assume the Annual
Incentive Plan, and irrespective of whether Executive incurs a Qualifying
Termination, Executive will be entitled to receive a lump sum cash payment in an
amount equal to the Target Bonus in effect at the time of the Change in Control,
subject to applicable withholding for income and employment taxes.  Such Target
Bonus will be paid within five (5) business days following the date of the
Change in Control.  In the event the successor to the Company does not assume
any outstanding retention awards as of the date of the Change in Control, then
such awards will become immediately fully vested and settled at the time of such
Change in Control, subject to the requirements of section 409A of the Code to
the extent applicable.  In the event the successor to the Company does not
assume the Equity Plan or grant comparable awards in substitution of the
outstanding awards under the Equity Plan as of the date of the Change in
Control, then any equity-based compensation awards granted to Executive by the
Company under Equity Plan and outstanding as of the date of the Change in
Control, other than performance-based equity awards, will become immediately
fully vested and/or exercisable and will no longer be subject to a substantial
risk of forfeiture or restrictions on transferability, other than those imposed
by applicable legislative or regulatory requirements, including the provisions
of section 409A of the Code to the extent applicable.  Any performance-based
equity compensation awards granted to Executive by the Company under the Equity
Plan and outstanding as of the date of the Change in Control will become fully
vested at a rate determined under the Equity Plan as if the target performance
measures were met and will be settled at the time of such Change in Control,
subject to applicable legislative or regulatory requirements, including the
provisions of section 409A of the Code to the extent applicable.

 

7

--------------------------------------------------------------------------------


 

SECTION 4:  SECTION 280G

 

(a)                              Adjustment for 280G Excise Tax.  In the event
payments to Executive pursuant to this Agreement (when considered with all other
payments made to Executive as a result of a Change in Control that are subject
to section 280G of the Code) (the amount of all such payments, collectively, the
“Parachute Payment”) results in Executive becoming liable for the payment of any
excise taxes pursuant to section 4999 of the Code, together with any interest or
penalties with respect to such excise tax (“280G Excise Tax”), then the Company
will automatically reduce (the “Reduction”) Executive’s Parachute Payment to the
minimum extent necessary to prevent the Parachute Payment (after the Reduction)
from being subject to the Excise Tax, but only if, by reason of the Reduction,
the after-tax benefit of the reduced Parachute Payment exceeds the after-tax
benefit if such Reduction were not made.  If the after-tax benefit of the
reduced Parachute Payment does not exceed the after-tax benefit if the Parachute
Payment is not reduced, then the Reduction will not apply.  If the Reduction is
applicable, the Parachute Payment will be reduced in such a manner that provides
Executive with the best economic benefit and, to the extent any portions of the
Parachute Payment are economically equivalent with each other, each will be
reduced pro rata.

 

(b)                                  Determination of Adjustment.  All
determinations required to be made under Section 4(a), including the after-tax
benefit and calculation of the Reduction, will be made by a nationally
recognized certified public accounting firm that is selected by the Company (the
“Accounting Firm”), which may be the Company’s independent auditors.  In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control or the Accounting
Firm declines or is unable to serve, Executive will appoint another nationally
recognized certified public accounting firm, which is reasonably agreed to by
the Company, to make the determinations required hereunder (which accounting
firm will then be referred to as the Accounting Firm hereunder).  In the event
that the Accounting Firm determines that no Excise Tax is payable by Executive,
either with or without application of the Reduction under Section 4(a), then the
Accounting Firm will furnish Executive with a written opinion that failure to
report the Excise Tax on Executive’s applicable federal income tax return would
not result in the imposition of a negligence or similar penalty.  If the
Reduction is applicable, the Company will provide Executive with a written
summary of the portions of the Parachute Payment that will be reduced.  All fees
and expenses of the Accounting Firm will be borne solely by the Company.   All
determinations by the Accounting Firm made under this Section 4(b) will be
binding upon the Company and Executive.

 

SECTION 5:  INDEMNIFICATION

 

THE COMPANY WILL, TO THE FULLEST EXTENT PERMITTED BY LAW, INDEMNIFY AND HOLD
HARMLESS EXECUTIVE FROM AND AGAINST ANY AND ALL LIABILITY, COSTS AND DAMAGES
ARISING FROM EXECUTIVE’S SERVICE AS AN EMPLOYEE, OFFICER OR DIRECTOR OF THE
COMPANY OR ITS AFFILIATES, SPECIFICALLY INCLUDING LIABILITY, COSTS AND DAMAGES
THAT ARISE IN WHOLE OR IN PART FROM ANY NEGLIGENCE OR ALLEGED NEGLIGENCE OF
EXECUTIVE, EXCEPT, HOWEVER, TO THE EXTENT THAT ANY SUCH LIABILITY, COST OR
DAMAGE RESULTED FROM AN ACT OR OMISSION BY EXECUTIVE THAT CONSTITUTES GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON EXECUTIVE’S PART.  The Company will provide
directors’ and officers’ liability insurance that will cover Executive’s actions
in the course and scope of Executive’s duties on behalf of the

 

8

--------------------------------------------------------------------------------


 

Company or its Affiliates as well as any contractual indemnification provided to
other executives at his or her level at any given time. To the fullest extent
permitted by Texas law, in connection with any litigation or proceeding related
to Executive’s actions in the course and scope of Executive’s duties on behalf
of the Company or its Affiliates, the Company will either (a) retain counsel to
defend Executive or (b) reimburse Executive for legal fees and expenses for
counsel selected by Executive, twenty (20) days after receipt by the Company of
a written request for reimbursement, which request will include an itemized list
of the fees and expenses incurred.  Before the Company retains counsel or
reimburses Executive under this Section 5, Executive must agree in writing in a
form acceptable to the Company to reimburse the  Company for all amounts paid
under this Section 5 if it is ultimately determined that Executive is not
entitled to be indemnified for such fees  and expenses.  This Section 5 will be
in addition to, and will not limit in any way, the rights of Executive to any
other indemnification from the Company, as a matter of law, contract or
otherwise.

 

Notwithstanding the preceding paragraph, the Company’s indemnification and hold
harmless obligations hereunder will not apply to the extent Executive is
required to repay any amounts to the Company pursuant to federal legislation or
a generally applicable clawback policy adopted by the Company.

 

SECTION 6:  CONFIDENTIALITY

 

Executive acknowledges that pursuant to this Agreement, the Company agrees to
provide Executive Confidential Information regarding the Company and the
Company’s business and has previously provided him or her other such
Confidential Information.  In return for this and other consideration, provided
under this Agreement, Executive agrees that he or she will not, while employed
by the Company and thereafter, disclose or make available to any other person or
entity, or use for his or her own personal gain, any Confidential Information,
except for such disclosures as required in the performance of Executive’s duties
hereunder as may otherwise be required by law or legal process (in which case
Executive will notify the Company of such legal or judicial proceeding as soon
as practicable following Executive’s receipt of notice of such a proceeding, and
permit the Company to seek to protect its interests and information).  For
purposes of this Agreement, “Confidential Information” means any and all
information, data and knowledge that has been created, discovered, developed or
otherwise become known to the Company or any of its Affiliates, Subsidiaries or
ventures or in which property rights have been assigned or otherwise conveyed to
the Company or any of its Affiliates, Subsidiaries or ventures, which
information, data or knowledge has commercial value in the business in which the
Company is engaged, except such information, data or knowledge as is or becomes
known to the public without violation of the terms of this Agreement.  By way of
illustration, but not limitation, Confidential Information includes business
trade secrets, secrets concerning the Company’s plans and strategies, nonpublic
information concerning material market opportunities, technical trade secrets,
processes, formulas, know-how, improvements, discoveries, developments, designs,
inventions, techniques, marketing plans, manuals, records of research, reports,
memoranda, computer software, strategies, forecasts, new products, unpublished
financial information, projections, licenses, prices, costs, and employee,
customer and supplier lists or parts thereof.

 

SECTION 7:  RETURN OF PROPERTY

 

Executive agrees that at the time of leaving the Company’s employ, Executive
will deliver to the Company (and will not keep in Executive’s possession,
recreate or deliver to anyone else) all Confidential Information as well as all
other devices, records, data, notes, reports, proposals,

 

9

--------------------------------------------------------------------------------


 

lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, customer or client lists or information, or any other
documents or property (including all reproductions of the aforementioned items)
belonging to the Company or any of its Affiliates, Subsidiaries or ventures,
regardless of whether such items were prepared by Executive.

 

SECTION 8:  NON-SOLICITATION AND NON-COMPETITION AND NONDISPARAGEMENT

 

(a)                                  Non-Solicitation.  In return for the
consideration provided under this Agreement, including, but not limited to the
Company’s agreement to provide Executive with Confidential Information (as
defined in Section 6) regarding the Company and the Company’s business,
Executive agrees that while employed by the Company and for one (1) year
following a Qualifying Termination Executive will not, without the prior written
consent of the Company, directly or indirectly, (i) hire or induce, entice or
solicit (or attempt to induce, entice or solicit) any employee of the Company or
any of its Subsidiaries, Affiliates or ventures to leave the employment of the
Company or any of its Subsidiaries, Affiliates or ventures or (ii) solicit or
attempt to solicit the business of any customer or acquisition prospect of the
Company or any of its Affiliates or ventures with whom Executive had any actual
contact while employed at the Company.

 

(b)                                 Non-Competition.  Additionally, in return
for the consideration provided under this Agreement, including, but not limited
to the Company’s agreement to provide Executive with Confidential Information
regarding the Company and the Company’s business, Executive agrees that while
employed by the Company and for one (1) year following a Qualifying Termination
Executive will not, without the prior written consent of the Company, acting
alone or in conjunction with others, either directly or indirectly, engage in
any business that is in competition with the Company or accept employment with
or render services to such a business as an officer, agent, employee,
independent contractor or consultant, or otherwise engage in activities that are
in competition with the Company.

 

(c)                                  Geographic Restrictions.  The restrictions
contained in this Section 8 are limited to the geographic areas in which
Executive performed duties on behalf of the Company or about which Executive
possessed Confidential Information during the twelve (12) months prior to
Executive’s Qualifying Termination.

 

(d)                                 Nondisparagement.  Executive agrees that
Executive will not disparage the Company, the Board, the Company’s executives,
the Company’s employees and the Company’s products or services during the term
of this Agreement and thereafter.  The Company likewise agrees that it will not
disparage Executive during the term of this Agreement and thereafter.  For
purposes of this Section 8(d), disparagement does not include (i) compliance
with legal process or subpoenas to the extent only truthful statements are
rendered in such compliance attempt, (ii) statements in response to an inquiry
from a court or regulatory body, or (iii) statements or comments in rebuttal of
media stories.

 

(e)                                  Forfeiture Provision. If Executive violates
any of the covenants and restrictions contained in this Section 8 or the
confidentiality provisions of Section 6, Executive must pay to the Company the
full amount of the severance benefits received by Executive pursuant to
Section 2 (other than Section 2(b)) or such lesser amount as determined to be
the maximum reasonable and enforceable amount by a court or arbitrator.  The
provisions of this Section 8(e) are in addition to any forfeiture provisions of
other Company plans, programs or agreements applicable to Executive.  Executive
specifically

 

10

--------------------------------------------------------------------------------


 

recognizes and affirms that this Section 8 is a material part of this Agreement
without which the Company would not have entered into this Agreement.  Executive
further covenants and agrees that if all or any part or application of this
Section 8 is held or found invalid or unenforceable for any reason whatsoever by
a court of competent jurisdiction or arbitrator in an action between Executive
and the Company, then Executive will promptly pay to the Company the amount of
the severance benefits received by Executive pursuant to Section 2, or such
lesser amount as is determined to be the maximum reasonable and enforceable
amount by a court or arbitrator, as applicable.

 

(f)                                    Reasonableness of Restrictions. 
Executive acknowledges that these restrictive covenants under this Agreement,
for which Executive received valuable consideration from the Company as provided
in this Agreement, including, but not limited to the Company’s agreement to
provide Executive with Confidential Information regarding the Company and the
Company’s business are ancillary to otherwise enforceable provisions of this
Agreement that the consideration provided by the Company gives rise to the
Company’s interest in restraining Executive from competing and that the
restrictive covenants are designed to enforce Executive’s consideration or
return promises under this Agreement.  Additionally, Executive acknowledges that
these restrictive covenants contain limitations as to time, geographical area,
and scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the goodwill or other legitimate
business interests of the Company, including, but not limited to, the Company’s
need to protect its Confidential Information.

 

(g)                                 Enforcement and Remedies.  Should a court of
competent jurisdiction or arbitrator find that the restrictive covenants are
unreasonable, Executive and the Company agree that the court or arbitrator will
revise the restrictive covenants to restrict Executive’s activities for the
maximum period, scope or geographic area permitted by law.  Because Executive’s
services are unique and due to Executive’s receipt of the Confidential
Information, Executive and the Company agree that the Company would suffer
imminent, irreparable harm from a breach of this Section 8 as well as the
non-disclosure provisions of Section 6 and monetary damages would not provide an
adequate remedy for a breach of Sections 6 and 8.  Therefore, in the event of a
breach or threatened breach, the Company is entitled to specific performance,
injunctive relief and/or equitable relief from a court of competent jurisdiction
in order to enforce this Agreement and prevent a breach of Sections 6 and 8 of
this Agreement.

 

SECTION 9:  CONFLICTS WITH OTHER AGREEMENTS

 

In the event that Executive becomes entitled to benefits under a prior or
subsequent agreement pertaining to Executive’s employment by the Company or any
Subsidiary or Affiliate (other than this Agreement) or the benefits to which
Executive is entitled as a result of such employment and such benefits conflict
with the terms of this Agreement, Executive will receive the greater and more
favorable of each of the benefits provided under either this Agreement or such
other agreement or benefits, on an individual benefit basis, provided, however,
that any such other conflicting payment is payable under its terms in the same
calendar year and in the same form as the corresponding benefit payable under
this Agreement.

 

11

--------------------------------------------------------------------------------


 

SECTION 10:  NOTICES

 

For purposes of this Agreement, notices and all other communications provided
for herein will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Company:

 

Fluor Corporation

 

 

6700 Las Colinas Boulevard

 

 

Irving, Texas 75039

 

 

Attention:

 

 

 

If to Executive:

 

[NAME]

 

 

[ADDRESS]

 

 

[CITY, STATE, ZIP]

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.

 

SECTION 11:  LITIGATION ASSISTANCE

 

Executive agrees to assist the Company with any litigation matters related to
the Company or any of its Subsidiaries or Affiliates as may be reasonably
requested by the Company’s Chief Legal Officer following the date of Executive’s
Qualifying Termination.  The Company will reimburse Executive for any reasonable
travel or other business expenses incurred in connection with providing such
assistance and cooperation.  Executive will provide such services as an
independent contractor and such services will be limited solely to those matters
with which Executive is suitably experienced and knowledgeable by reason of
Executive’s education, training, background and prior employment with the
Company.  The Company and Executive agree to work out reasonable accommodations
for the provision of such assistance so that it does not unreasonably interfere
with any of Executive’s personal affairs, business endeavors or future
employment.  The Company and Executive agree that the services provided by
Executive under this Section 11, if any, will not exceed twenty percent (20%) of
the average level of bona fide services performed by Executive (whether as an
employee or an independent contractor of the Company) over the thirty-six (36)
month period (or the full period of services to the Company if Executive has
been providing services to the Company for less than thirty-six (36) months)
immediately preceding Executive’s Qualifying Termination date.

 

SECTION 12:  PRIOR AGREEMENTS/MODIFICATION

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
whether written or oral, between the parties with respect thereto.  This
Agreement may be amended by an agreement in writing signed by the parties
hereto; provided, however, that, in addition, (i) Executive’s Compensation may
be increased at any time by the Company without in any way affecting any of the
other terms and conditions of this Agreement which in all other respects will
remain in full force and effect, (ii) the Company may amend this Agreement upon
written notice to Executive in order to comply with or minimize the adverse
impact of changes in the law (including, without limitation, the avoidance of
new regulatory requirements applicable to welfare benefits), provided that the
economic benefits of this Agreement as so amended are maintained to the extent
reasonably practicable and (iii) the Company may amend this Agreement without
the

 

12

--------------------------------------------------------------------------------


 

consent of Executive upon written notice to Executive, provided that the
amendment is not effective until at least one year after it is communicated to
Executive and a Change in Control has not occurred prior to the effective date
of the amendment.  The provisions of this Agreement will be binding upon, and
will inure to the benefit of, the respective heirs, legal representatives and
successors of the parties hereto.  Executive represents to the Company that he
or she is not a party to any agreement or subject to any legal restriction that
would prevent him or her from fulfilling his or her duties hereunder.

 

SECTION 13:  SECTION 409A

 

It is the intent of the parties that the provisions of this Agreement comply
with, or satisfy an exemption from, section 409A of the Code, as specified
below.  Accordingly, the parties intend that this Agreement be interpreted and
operated consistent with such requirements of section 409A in order to avoid the
application of penalty taxes under section 409A to the extent reasonably
practicable.  The Company will neither cause nor permit:  (a) any payment,
benefit or consideration to be substituted for a benefit that is payable under
this Agreement if such action would result in the failure of any amount that is
subject to section 409A of the Code to comply with the applicable requirements
of section 409A of the Code; or (b) any adjustments to any equity interest to be
made in a manner that would result in the equity interest becoming subject to
section 409A of the Code unless, after such adjustment, the equity interest is
in compliance with the requirements of section 409A of the Code to the extent
applicable.

 

Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “Specified Employee” within the meaning of section 409A of the Code as of
Executive’s Qualifying Termination date, then any amounts or benefits which are
payable under this Agreement upon Executive’s “Separation from Service” (within
the meaning of section 409A), other than due to death, which are subject to the
provisions of section 409A and not otherwise excluded under section 409A, and
would otherwise be payable during the first six (6)-month period following such
Separation from Service, will be paid on the day that is (a) six (6) months and
one (1) day after the date after Executive’s Qualifying Termination date or
(b) follows Executive’s date of death, if earlier.

 

The cash severance benefits in Section 2(a), the accrued obligations under
Section 2(b), the pro-rata earned bonus under Section 2(c), the welfare benefit
coverage under Section 2(d), the outplacement services under Section 2(e) and
the Target Bonus payout under Section 3 are excluded from section 409A.  The
legal expense provision under Section 2(f) (and the welfare benefit coverage
under Section 2(d) if deemed to be subject to section 409A) are intended to
qualify as eligible reimbursement arrangements under Treasury Regulation §
1.409A-3(i)(1)(iv) and will be reimbursed in accordance with the requirements of
such regulation such that any reimbursements will be deemed payable at a
specified time or on a fixed schedule relative to a permissible payment event. 
The equity compensation provided pursuant to Section 2(g) and retention awards
provided pursuant to Section 2(h) are subject to section 409A of the Code to the
extent provided under the applicable Equity Plan or retention award agreement,
as applicable.

 

SECTION 14:  APPLICABLE LAW

 

The validity, interpretation, construction and performance of this Agreement
will be governed by and construed in accordance with the substantive laws of the
State of Texas, including the Texas statute of limitations, but without giving
effect to the principles of conflict of laws of such State.

 

13

--------------------------------------------------------------------------------


 

SECTION 15:  SEVERABILITY

 

If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision will not affect the validity or enforceability of any other
provision of this Agreement and all other provisions will remain in full force
and effect.

 

SECTION 16:  WITHHOLDING OF TAXES

 

The Company may withhold from any benefits payable under this Agreement all
federal, state, city or other taxes as may be required pursuant to any law or
governmental regulation or ruling.

 

SECTION 17:  NO EMPLOYMENT AGREEMENT

 

Nothing in this Agreement changes the at will nature of Executive’s employment,
nor will it give Executive any rights to (or impose any obligations for)
continued employment by the Company (or any Affiliate or Subsidiary) or
successor thereto, nor will it give the Company any rights (or impose any
obligations) with respect to continued performance of duties by Executive for
the Company (or any Affiliate or Subsidiary) or successor thereto.

 

SECTION 18:  NO ASSIGNMENT; SUCCESSORS

 

Executive’s right to receive payments or benefits hereunder will not be
assignable or transferable, whether by pledge, creation of a security interest
or otherwise, whether voluntary, involuntary, by operation of law or otherwise,
other than a transfer by will or by the laws of descent or distribution, and in
the event of any attempted assignment or transfer contrary to this Section 18,
the Company will have no liability to pay any amount so attempted to be assigned
or transferred.  This Agreement will inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

This Agreement will be binding upon and inure to the benefit of the Company, its
successors and assigns (including, without limitation, any company into or with
which the Company may merge or consolidate).  The Company agrees that it will
not effect the sale or other disposition of all or substantially all of its
assets unless either (a) the person or entity acquiring such assets or a
substantial portion thereof will expressly assume by an instrument in writing
all duties and obligations of the Company hereunder or (b) the Company will
provide, through the establishment of a separate reserve therefor, for the
payment in full of all amounts which are or may reasonably be expected to become
payable to Executive hereunder.

 

SECTION 19:  PAYMENT OBLIGATIONS ABSOLUTE

 

Except for the requirement of Executive to execute and return to the Company a
Waiver and Release in accordance with Section 2, the Company’s obligation to pay
(or cause one of its Affiliates or Subsidiaries to pay) Executive the amounts
and to make the arrangements provided herein will be absolute and unconditional
and will not be affected by any circumstances, including, without limitation,
any set off, counter claim, recoupment, defense or other right which the Company
(including its Affiliates and Subsidiaries) may have against Executive or anyone
else.  All amounts payable by the Company (including its Affiliates and
Subsidiaries hereunder) will be paid without notice or demand.  Executive will
not be obligated to seek other employment in mitigation of the amounts payable
or arrangements made under any provision of this

 

14

--------------------------------------------------------------------------------


 

Agreement, and, subject to the restrictions in Section 8, the obtaining of any
other employment will in no event affect any reduction of the Company’s
obligations to make (or cause to be made) the payments and arrangements required
to be made under this Agreement.

 

SECTION 20:  NUMBER AND GENDER

 

Wherever appropriate herein, words used in the singular will include the plural
and the plural will include the singular.  The masculine gender where appearing
herein will be deemed to include the feminine gender.

 

SECTION 21:  DISPUTE RESOLUTION

 

Executive has the right and option to elect (in lieu of litigation) to have any
dispute or controversy arising under or in connection with this Agreement
settled by arbitration conducted pursuant to the JAMS Employment Arbitration
Rules & Procedures.

 

The arbitrator will be mutually selected by Executive and the Company from a
list of arbitrators who are experienced in change in control benefit matters
that is provided by JAMS.  If the parties are unable to agree on the selection
of an arbitrator within ten (10) days of receiving the list from JAMS, JAMS will
appoint an arbitrator.  The arbitrator’s review will be limited to
interpretation of this Agreement in the context of the particular facts
involved.  Executive and the Company agree to accept the award of the arbitrator
as binding, and all exercises of power by the arbitrator hereunder will be
final, conclusive and binding on all interested parties, unless found by a court
of competent jurisdiction, in a final judgment that is no longer subject to
review or appeal, to be arbitrary and capricious.  Executive and the Company
agree that the venue for the arbitration will be in Dallas, Texas.  The costs of
arbitration will be paid by the Company; the costs of legal representation for
Executive or witness costs for Executive will be borne by Executive; provided,
that, as part of his or her award, the arbitrator may require the Company to
reimburse the claimant for all or a portion of such amounts.

 

The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre-hearing conferences
as may be needed.  The Company and Executive agree that the arbitrator will have
the power of subpoena process as provided by law.  Disagreements concerning the
scope of depositions or document production, its reasonableness and enforcement
of discovery requests will be subject to agreement by the Company and Executive
or will be resolved by the arbitrator.  All discovery requests will be subject
to the proprietary rights and rights of privilege and other protections granted
by applicable law to the Company and Executive and the arbitrator will adopt
procedures to protect such rights.  With respect to any dispute, the Company and
Executive agree that all discovery activities will be expressly limited to
matters directly relevant to the dispute and the arbitrator will be required to
fully enforce this requirement.

 

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of this Agreement, or to change or add to any benefits provided by this
Agreement, or to waive or fail to apply any requirements of eligibility for a
benefit under this Agreement.  Nonetheless, the arbitrator will have absolute
discretion in the exercise of its powers under this Agreement.  Arbitration
decisions will not establish binding precedent with respect to the
administration or operation of this Agreement.  Judgment may be entered on the
award of the arbitrator in any court having jurisdiction.

 

15

--------------------------------------------------------------------------------


 

SECTION 22:  TERM

 

The term of this Agreement will commence on the Effective Date and will end on
the last day of the two (2) year period following a Change in Control; provided,
however, that if, prior to a Change in Control, Executive ceases for any reason
to be an employee of the Company, then the term will, without further action,
expire, and this Agreement will terminate, as of such termination date;
provided, further, that if Executive exercises his or her rights under this
Agreement prior to the end of the two (2) year period following a Change in
Control, this Agreement will continue for so long as any actions are being taken
by Executive, within the terms of the Agreement, to enforce his or her rights
hereunder .

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Effective Date.

 

 

FLUOR CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[NAME]

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

WAIVER AND RELEASE

 

In exchange for the payment to me of the Severance Benefits described in
Section 2 of the Change in Control Agreement between Fluor Corporation and me
effective as of                 , 20     (the “Agreement”), which I understand
is incorporated herein by reference, and of other remuneration and consideration
provided for in the Agreement (the “Separation Benefits”), which is in addition
to any remuneration or benefits to which I am already entitled, I agree to waive
all of my claims against and release (i) Fluor Corporation and its predecessors,
successors and assigns (collectively referred to as the “Company”), (ii) all of
the affiliates (including all parent companies and all wholly or partially owned
subsidiaries) of the Company and their directors, officers, employees, agents,
insurers, predecessors, successors and assigns (collectively referred to as the
“Affiliates”), and (iii) the Company’s and its Affiliates’ employee benefit
plans and the fiduciaries and agents of said plans (collectively referred to as
the “Benefit Plans”) from any and all claims, demands, actions, liabilities and
damages arising out of or relating in any way to my employment with or
separation from employment with the Company and its Affiliates other than
amounts due pursuant to Section 2 or Section 3 of the Agreement and rights and
benefits I am entitled to under the Benefit Plans.  (The Company, its Affiliates
and the Benefit Plans are sometimes hereinafter collectively referred to as the
“Released Parties.”)

 

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that I am hereby advised in writing to consult an attorney before
signing this Waiver and Release.  I understand that, in order to be eligible for
the Separation Benefits, I must sign (and return to the Company) this Waiver and
Release.  I acknowledge that I have been given at least [21] days to consider
whether to accept the Separation Benefits and therefore execute this Waiver and
Release.

 

In exchange for the payment to me of the Separation Benefits, (1) I agree not to
pursue a legal claim in any local, state and/or federal court regarding or
relating in any way to my employment with or separation from employment with the
Company and its Affiliates, and (2) I knowingly and voluntarily waive all claims
and release the Released Parties from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to my employment with or separation from employment with the Company
and its Affiliates, except to the extent that my rights are vested under the
terms of any employee benefit plans sponsored by the Company and its Affiliates
and except with respect to such rights or claims as may arise after the date
this Waiver and Release is executed.

 

This Waiver and Release includes, but is not limited to, claims and causes of
action under:  Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; the Texas Labor Code
§21.001 et. seq.; the Texas Labor Code; claims in connection with workers’
compensation, retaliation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory

 

17

--------------------------------------------------------------------------------


 

or common law.  Notwithstanding the above, I further acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law (including, without limitation, the right to file an administrative charge
or participate in an administrative investigation or proceeding); provided that
I disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.

 

Further, I expressly represent that no promise or agreement which is not
expressed in this Waiver and Release has been made to me in executing this
Waiver and Release, and that I am relying on my own judgment in executing this
Waiver and Release, and that I am not relying on any statement or representation
of the Company or its Affiliates or any of their agents.  I agree that this
Waiver and Release is valid, fair, adequate and reasonable, is made with my full
knowledge and consent, was not procured through fraud, duress or mistake and has
not had the effect of misleading, misinforming or failing to inform me.  I
acknowledge and agree that the Company will withhold the minimum amount of any
taxes required by federal or state law from the Separation Benefits otherwise
payable to me.

 

Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, and defense, and directors and officers and
other liability coverage that I may have under any statute, the bylaws of the
Company or by other agreement; and (b) the right to any, unpaid reasonable
business expenses and any accrued benefits payable under any Company welfare
plan or tax-qualified plan.

 

I acknowledge that payment of the Separation Benefits is not an admission by any
one or more of the Released Parties that they engaged in any wrongful or
unlawful act or that they violated any federal or state law or regulation.  I
acknowledge that neither the Company nor its Affiliates has promised me
continued employment or represented to me that I will be rehired in the future. 
I acknowledge that my employer and I contemplate an unequivocal, complete and
final dissolution of my employment relationship.  I acknowledge that this Waiver
and Release does not create any right on my part to be rehired by the Company or
its Affiliates, and I hereby waive any right to future employment by the Company
or its Affiliates.

 

I understand that for a period of seven (7) calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of this Waiver
and Release, provided that my written statement of revocation is received on or
before that seventh day by [Name and/or Title], [address], facsimile
number:                             , in which case the Waiver and Release will
not become effective.  If I timely revoke my acceptance of this Waiver and
Release, the Company will have no obligation to provide the Separation Benefits
to me.  I understand that failure to revoke my acceptance of the offer within
seven (7) calendar days from the date I sign this Waiver and Release will result
in this Waiver and Release being permanent and irrevocable.

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination will not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release sets forth the entire understanding and agreement between me and the
Company and its Affiliates concerning the subject matter of this Waiver and
Release and supersede any prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or its
Affiliates.

 

18

--------------------------------------------------------------------------------


 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me, am signing this Waiver and Release
knowingly and voluntarily and with the advice of any attorney I have retained to
advise me with respect to it, and that I understand that this Waiver and Release
will have the effect of knowingly and voluntarily waiving any action I might
pursue, including breach of contract, personal injury, retaliation,
discrimination on the basis of race, age, sex, national origin, or disability
and any other claims arising prior to the date of this Waiver and Release.

 

I represent that I am not aware of any claim by me other than the claims that
are released in this Waiver and Release.  By execution of this document, I do
not waive or release or otherwise relinquish any legal rights I may have which
are attributable to or arise out of acts, omissions, or events of the Company or
its Affiliates which occur after the date of the execution of this Waiver and
Release.

 

 

 

 

Executive’s Signature

 

 

 

 

 

Executive’s Printed Name

 

 

 

 

 

Executive’s Signature Date

 

 

19

--------------------------------------------------------------------------------